PER CURIAM.
We are of the opinion that the verdict is not against the weight of evidence. Counsel for the appellants contend that the court erred in permitting the defense in the answer to be read to the jury, and calls our attention to folios 246, 247 and 262 of the printed papers. It does not appear from folio 247 that the answer *676was in fact read, nor does it appear that the c'ounsel for the appellants at the time excepted to the ruling of the court, nor was the ruling which appears at folio 261 erroneous. It does not appear what counsel for plaintiff said in summing up; therefore, we cannot say whether he had a right to say it or not.
The judgment and order appealed from are affirmed, with costs to the respondent.